Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 16, 2015

The Court of Appeals hereby passes the following order:

A15A1886. BOBBY PARADISE v. THE STATE.

      Bobby Paradise appeals the trial court’s denial of his November 2014 motion
for an extension of time to file an out-of-time appeal from the trial court’s November
19, 1998 order denying his extraordinary motion to correct sentence. For the reasons
discussed below, we dismiss Paradise’s appeal as barred by the law of the case and
for lack of jurisdiction.
      A jury convicted Paradise in 1993 of four counts each of aggravated child
molestation, aggravated sodomy, and child molestation. See Paradise v. State, 212
Ga. App. 166, 166 (441 SE2d 497) (1994) (“Paradise I”). The trial court sentenced
him to several consecutive terms of life imprisonment for the aggravated sodomy
convictions and several consecutive 20-year terms of imprisonment for the child
molestation convictions, with the final 20 years to be served on probation. We
affirmed Paradise’s convictions and sentences. See id. at 166, 170.
      In 1998, Paradise filed an extraordinary motion to correct sentence, arguing
that: (i) his sentences were void because they exceeded the statutory limits; (ii) the
trial court violated his Eighth and Fourteenth Amendment rights by imposing the
“maximum punishment” for his offenses; (iii) the trial court erred by engaging in
“mechanical sentencing,” by failing to exercise discretion in imposing Paradise’s
sentence, and by basing his sentence on vindictiveness; and (iv) Paradise’s trial
counsel rendered various instances of ineffective assistance during sentencing. The
trial court denied Paradise’s motion in November 1998, but Paradise argues in the
motion that is the subject of the instant appeal that he first learned of the November
1998 denial of his extraordinary motion to correct sentence after he filed a motion for
production of documents in October 2014.
      In the meantime, Paradise filed additional documents attempting to set aside
his sentence as void. In May 2004, Paradise filed another extraordinary motion to
correct sentence, again arguing that his sentence was void. Paradise v. State, 321 Ga.
App. 371, 372 (740 SE2d 238) (2013) (“Paradise II”). In relevant part, Paradise
contended that his life sentences exceeded the authorized punishment. The trial court
denied the motion in September 2004. Id. Paradise sought review in this Court, but
we dismissed his application for discretionary appeal as untimely. Id. Paradise
moved this Court for reconsideration, which we denied, and he petitioned the
Supreme Court of Georgia for a writ of certiorari, which also was denied. Id.
      In November 2006, Paradise filed a motion to vacate a void sentence. Id. The
trial court denied the motion in January 2007, and we dismissed Paradise’s
application for discretionary appeal on the grounds that: (i) he had not raised a valid
void-sentence claim in the motion; and (ii) he already had pursued a direct appeal.
Id. We denied Paradise’s motion for reconsideration, and the Supreme Court denied
his application for a writ of certiorari. Id. At about the same time, Paradise filed a
direct appeal of the same January 2007 order, which we dismissed as untimely. Id.
      Again in February 2012, Paradise filed a motion to vacate a void sentence,
arguing that his sentences: (i) violated the right to be free from double jeopardy;
(ii) were motivated by vindictiveness; and (iii) violated the Eighth Amendment. The
trial court denied this motion in March 2012, and we dismissed Paradise’s subsequent
appeal as barred by the law of the case. See id. at 372-373.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. See Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247)
(2010). Once this statutory period expires, a trial court may modify only a void
sentence. Id. A direct appeal does not lie from the denial of a motion to modify a
sentence filed outside the statutory time period unless the motion raises a colorable
claim that the sentence is, in fact, void. Id. Under the law-of-the-case doctrine, any
issue that was raised and resolved in an earlier appeal—even where the prior appeal
was dismissed without reaching the merits of the appeal—is the law of the case and
is binding on this Court. See Paradise II, supra at 373; see also OCGA § 9-11-60 (h).
      Paradise’s November 2014 motion for an extension of time to file an out-of-
time appeal—the denial of which is the subject of the instant appeal—essentially
sought permission to file an out-of-time appeal alleging errors in his sentence. Each
substantive claim Paradise seeks to raise in such an appeal, however, is barred. Given
our previous rulings on Paradise’s prior void-sentence claims, his current argument
that his sentence is void is barred by the law of the case. See Paradise II, supra at
371-373 (“[W]ith regard to any argument that Paradise’s sentence is void, we must
conclude that the issue has already been litigated and cannot be raised again.”). Any
other sentencing claims Paradise may wish to raise are well outside of the time limit
within which a trial court may modify or vacate a sentence for any other reason. See
OCGA § 17-10-1 (f); Frazier, supra at 348.              Consequently, this appeal is
DISMISSED as barred by the law of the case and for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            07/16/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.